        Case 6:20-cv-01012-ADA Document 16-2 Filed 01/04/21 Page 1 of 1




Dated: January 5, 2021                 Respectfully submitted,

                                       FISH & RICHARDSON P.C.

                                       By:


                                             Jeffrey C. Mok
                                             jmok@fr.com
                                             7 Times Square, 20th Floor
                                             New York, NY 10036
                                             Tel: (212) 765-5070
                                             Fax: (212) 258-2291

                                       COUNSEL FOR DEFENDANT,
                                       TP-LINK TECHNOLOGIES CO., LTD.




MOTION FOR ADMISSION PRO HAC VICE                                         Page 3
